Case: 20-1959   Document: 45     Page: 1   Filed: 03/22/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 ALFRED PIRRI, JR.,
                  Plaintiff-Appellant

                            v.

            LORI CHEEK, CHEEK'D, INC.,
                 Defendants-Appellees

        CHARLIE KICKHAM, LOCKE RAPER,
                    Defendants
              ______________________

                       2020-1959
                 ______________________

    Appeal from the United States District Court for the
 Southern District of New York in No. 1:19-cv-00180-PAE,
 Judge Paul A. Engelmayer.
                  ______________________

                Decided: March 22, 2021
                ______________________

     STEVEN ROYAL FAIRCHILD, Fairchild Law, LLC, Brook-
 lyn, NY, for plaintiff-appellant.

    LAWRENCE B. GOODWIN, Lawrence B. Goodwin, PLLC,
 New York, NY, for defendants-appellees.
                 ______________________
Case: 20-1959     Document: 45     Page: 2    Filed: 03/22/2021




 2                                              PIRRI   v. CHEEK



         Before DYK, LINN, and MOORE, Circuit Judges.
 PER CURIAM.
     Alfred Pirri, Jr., appeals a decision of the United States
 District Court for the Southern District of New York
 awarding Defendants Lori Cheek and Cheek’d, Inc., (collec-
 tively, Defendants) attorneys’ fees under 35 U.S.C. § 285
 and holding Mr. Pirri’s counsel, Steven R. Fairchild, liable
 for those fees. Pirri v. Cheek, No. 1:19-cv-180, 2020 WL
 2520593 (S.D.N.Y. May 18, 2020) (District Court Op.). De-
 fendants move for appellate attorneys’ fees and double
 costs under Federal Rule of Appellate Procedure 38. For
 the following reasons, we affirm and grant Defendants’ mo-
 tion.
                        BACKGROUND
      Mr. Pirri sued Defendants and Joanne Richards,
 Mr. Pirri’s therapist, for various claims related to U.S. Pa-
 tent No. 8,543,465. 1 The ’465 patent is directed to a
 method for initiating an online relationship with a personal
 offline introduction, i.e., online dating in reverse. Under 35
 U.S.C. § 256, Mr. Pirri sought to be named as an inventor
 of that patent. He claimed that he had conceived of the
 invention and shared it with Ms. Richards, who then
 shared it with Ms. Cheek. It was only after seeing
 Ms. Cheek on a rerun of the television series Shark Tank,
 Mr. Pirri contends, that he discovered Ms. Richards had
 betrayed his confidence. Mr. Pirri also brought breach of
 fiduciary duty and fraud claims against Ms. Richards and
 conversion and unjust enrichment claims against Defend-
 ants. He also sought an accounting under 35 U.S.C. § 262.




     1   Ms. Cheek is one of three named inventors of the
 ’465 patent. Mr. Pirri also sued, but did not serve, the two
 other inventors: Charlie Kickham and Locke Raper.
Case: 20-1959       Document: 45   Page: 3   Filed: 03/22/2021




 PIRRI   v. CHEEK                                          3



     Early in the case, the district court dismissed several
 of Mr. Pirri’s claims. At the initial pretrial conference,
 Mr. Pirri voluntarily dismissed some of the state-law
 claims and his joint inventorship claim against Ms. Rich-
 ards. Then, the district court dismissed the remaining
 state-law claims, finding they were “obviously time-
 barred.” J.A. 3. Thus, only Mr. Pirri’s joint inventorship
 claim against Defendants remained. Based on the district
 court’s dismissal, Defendants sought Rule 11 sanctions.
 They argued that no competent attorney could have rea-
 sonably believed the state-law claims were not time-
 barred. The district court declined to impose sanctions be-
 cause, at that time, Mr. Pirri had not clearly abused the
 judicial system.
     A month later, Mr. Pirri sought leave to amend his
 complaint. His Proposed Amended Complaint (PAC) added
 several new defendants and a litany of new claims. He al-
 leged Ms. Cheek’s colleague should be listed as a co-inven-
 tor based on interviews Ms. Cheek had given. In those
 interviews, Ms. Cheek recounted how she saw her col-
 league write a pick-up line on a napkin and give it to a
 woman, thereby getting a date and giving Ms. Cheek a
 business idea. Mr. Pirri also claimed that, by Defendants
 own admission, the ’465 patent was the product of a
 twenty-person brainstorm.        So in Mr. Pirri’s view,
 Ms. Cheek committed fraud when she signed the inventor
 oath swearing the information in her patent application,
 including inventorship, was accurate.        Mr. Pirri also
 claimed Ms. Cheek had defamed him based on his sexual
 orientation and mental health. In one count, for example,
 Mr. Pirri alleged Ms. Cheek had sent a letter to Congress-
 man Jerrold Nadler stating Mr. Pirri thought of the dating
 app idea in a mental facility (the Nadler Letter). In addi-
 tion to these civil wrongs, Mr. Pirri claimed Ms. Cheek vi-
 olated 18 U.S.C. § 1001, which criminalizes lying in any
 matter within the jurisdiction of the federal government.
Case: 20-1959     Document: 45     Page: 4    Filed: 03/22/2021




 4                                              PIRRI   v. CHEEK



      The district court denied Mr. Pirri’s motion to amend
 as futile. For Mr. Pirri’s joint inventorship claims, the dis-
 trict court reasoned that Mr. Pirri had failed to establish or
 articulate a theory of standing relating to the supposed in-
 ventorship of the twenty-plus joint inventors other than
 Mr. Pirri. He had failed to explain how he had a personal
 concrete stake in, or an ability to seek redress for, injuries
 suffered by third parties, i.e., Ms. Cheek’s failure to name
 twenty-plus joint inventors. With respect to the state-law
 claims, the district court determined it lacked supple-
 mental jurisdiction because those claims did not share a
 common nucleus of operative fact with Mr. Pirri’s joint in-
 ventorship claims. It noted “‘the facts underlying the def-
 amation claims and the inventorship claims rely on
 unrelated facts that occurred nearly a decade apart’ and
 implicated distinct legal tests.” J.A. 6 (quoting J.A. 148).
 It also “found that [Mr.] Pirri’s defamation claims ‘clearly
 turn on different events occurring at vastly different time
 periods’ and ‘are not properly resolved in the same law-
 suit.’” J.A. 6–7 (quoting J.A. 148).
     Despite the district court’s dismissal of Ms. Richards
 from the case, Mr. Pirri continued to seek discovery from
 her. He first subpoenaed Ms. Richards’ employment rec-
 ords.   When Ms. Richards’ counsel moved to quash,
 Mr. Pirri withdrew the subpoena. Then, in requesting an
 extension of time to complete discovery, Mr. Pirri repre-
 sented that he intended to depose Ms. Richards and sub-
 poena additional employment documents. The court
 denied Mr. Pirri’s request, holding that discovery would
 not be relevant to Mr. Pirri’s only remaining claim (joint
 inventorship) against the only remaining defendants
 (Ms. Cheek and Cheek’d).
     Eight days before discovery closed, Mr. Pirri attempted
 to voluntarily dismiss his complaint with prejudice and
 without triggering attorneys’ fees under 35 U.S.C. § 285.
 He claimed dismissal was necessary because he faced po-
 tential danger from complete strangers. This danger,
Case: 20-1959       Document: 45    Page: 5     Filed: 03/22/2021




 PIRRI   v. CHEEK                                              5



 Mr. Pirri claimed, flowed from Ms. Cheek’s defamatory and
 slanderous conduct, the same conduct alleged in the PAC.
 He also claimed dismissal would conserve judicial re-
 sources because discovery had not completed and because
 neither party had taken a deposition. Defendants opposed.
 They contended that Mr. Pirri was seeking an advisory
 opinion on attorneys’ fees, had unilaterally delayed discov-
 ery, and had filed a separate state-court suit, which under-
 cut his claim of fearing for his life. The district court denied
 Mr. Pirri’s motion as premature.
     Six days later, Mr. Pirri renewed his request to dismiss
 his joint inventorship claim. Apart from rehashing previ-
 ous arguments, he argued collateral estoppel precluded a
 fee award because the district court had denied Defend-
 ants’ motion for Rule 11 sanctions. He further argued De-
 fendants had unclean hands, barring it from recovering
 fees. For support, Mr. Pirri relied on the defamation alle-
 gations in his PAC, supplemented by allegations that
 Ms. Cheek violated the New York Hate Crimes statute.
 Defendants opposed, arguing that dismissal before sum-
 mary judgment would open the door for Mr. Pirri to argue
 his case was not dismissed on the merits. The district court
 agreed with Defendants and denied the motion.
     Two months later, the district court held a pre-sum-
 mary judgment conference. Before that conference, the
 court ordered Mr. Pirri to file a letter indicating whether
 and on what grounds he would oppose summary judgment.
 Mr. Pirri responded that he would oppose summary judg-
 ment because of unresolved factual disputes exacerbated
 by the truncated discovery period. He claimed that, since
 no depositions had been taken, a “vast sea of unresolved
 disputes” existed. J.A. 194. While it appears that deposi-
 tions were scheduled for Mr. Pirri and Ms. Cheek, Mr. Pirri
 had unilaterally postponed both depositions. Again, he re-
 hashed many arguments contained in the PAC, which had
 been rejected. During the pre-summary judgment confer-
 ence, Mr. Pirri’s counsel was initially amenable to a
Case: 20-1959     Document: 45      Page: 6    Filed: 03/22/2021




 6                                               PIRRI   v. CHEEK



 dismissal with prejudice, but balked at conceding Defend-
 ants were entitled to summary judgment. Questioned
 about the evidence in support of Mr. Pirri’s claims, counsel
 provided none.
      The district court then set a summary judgment brief-
 ing schedule and provided Mr. Pirri’s counsel five days to
 file a letter indicating whether his client would concede the
 entry of summary judgment. Mr. Pirri’s counsel instead
 filed a letter renewing his motion to voluntarily dismiss the
 complaint. The letter also stated Mr. Pirri would continue
 to oppose summary judgment if the motion was not
 granted. Defendants opposed dismissal, pointing out how
 it directly contravened the district court’s order. Mr. Pirri
 responded that his letter requested dismissal with preju-
 dice. The district court agreed that Mr. Pirri did not com-
 ply with its order and directed Mr. Pirri to either consent
 to summary judgment or oppose summary judgment on a
 good-faith basis. Mr. Pirri consented to summary judg-
 ment, which the district court granted in Defendants’ fa-
 vor.
     Defendants moved for attorneys’ fees under 35 U.S.C.
 § 285, 28 U.S.C. § 1927, and the district court’s inherent
 authority. Rather than requesting fees for the entire suit,
 Defendants only sought fees starting in October 2019,
 when document discovery closed. The district court
 granted Defendants’ motion after determining, in no uncer-
 tain terms, the case was exceptional:
     •   Indeed, in the [district court]’s more than eight-
         and-one-half years on the bench, Mr. Pirri’s fil-
         ings stand apart from those of other failed civil
         plaintiffs for the sheer lack of colorable factual
         (or legal) support; for their tendentious, bizarre,
         non-responsive and caustically accusatory ar-
         guments; and for their disregard for, and selec-
         tive presentation of, evidence.
Case: 20-1959       Document: 45   Page: 7    Filed: 03/22/2021




 PIRRI   v. CHEEK                                            7



 District Court Op. at *11. It found Mr. Pirri’s arguments
 were often objectively unreasonable, baseless, or frivolous.
 As an example, the district court recounted Mr. Pirri’s
 claim that Ms. Cheek intended to “out” him as a homosex-
 ual man. Id. Those claims focused on a single social media
 post in which Ms. Cheek sought to highlight Mr. Pirri and
 his counsel’s conduct: “[f]rom this day forward, my mission
 will be the following . . . [t]o ‘out’ this case, this man and
 his law firm to the world.” J.A. 257. Mr. Pirri latched onto
 one word in that post, “out,” to craft defamation and hate-
 crime allegations. In fact, the district court noted Mr. Pirri
 failed to provide any evidence showing Defendants knew of
 his sexual orientation. District Court Op. at *11 n.4. The
 district court went on to describe other examples of out-
 landish allegations based on factual misrepresentations.
 Id. at *11–12. In light of that conduct and based on its in-
 timate familiarity with the parties and record, the district
 court awarded fees under § 285. Id. at *12. Because Mr.
 Fairchild, as Mr. Pirri’s counsel, prepared, signed, and
 filed all the relevant submissions, the district court held
 that it was appropriate for him to bear the liability for the
 fees. Id. Mr. Pirri appeals. We have jurisdiction under 28
 U.S.C. § 1295(a)(1).
                          DISCUSSION
                               I
     A “court in exceptional cases may award reasonable at-
 torney fees to the prevailing party.” 35 U.S.C. § 285. “[A]n
 ‘exceptional’ case is simply one that stands out from others
 with respect to the substantive strength of a party’s litigat-
 ing position (considering both the governing law and the
 facts of the case) or the unreasonable manner in which the
 case was litigated.” Octane Fitness, LLC v. ICON Health
 & Fitness, Inc., 572 U.S. 545, 554 (2014). A district court
 “determine[s] whether a case is ‘exceptional’ in the case-by-
 case exercise of [its] discretion, considering the totality of
 the circumstances.” Highmark Inc. v. Allcare Health
Case: 20-1959    Document: 45      Page: 8    Filed: 03/22/2021




 8                                             PIRRI   v. CHEEK



 Mgmt. Sys., Inc., 572 U.S. 559, 561 (2014). Accordingly, we
 “review all aspects of a district court’s § 285 determination
 for abuse of discretion.” Id.
     The district court did not abuse its discretion in award-
 ing fees. It found that Mr. Pirri’s arguments below were
 neither grounded in fact nor supported by law. In reaching
 that finding, the district court noted how Mr. Pirri regu-
 larly removed statements from their context and twisted
 them to support outlandish accusations, e.g., his baseless
 “outing” allegation. The district court also noted how
 Mr. Pirri continued to push frivolous arguments after the
 district court had definitively rejected them. Despite the
 district court’s denial of his motion to amend his complaint,
 Mr. Pirri relied on defamation allegations in that com-
 plaint to excuse his own inability to complete discovery.
 The district court described how Mr. Pirri continued that
 conduct through the very end of the litigation. Having
 dealt with Mr. Pirri at every stage, the district court was
 in the best position to evaluate whether fees were war-
 ranted. And we see no reason to set aside the district
 court’s exercise of its discretion on that point. We thus af-
 firm the district court’s grant of fees.
                              II
      As noted, Defendants request their appellate attorneys’
 fees and double costs. Docket No. 26. They argue
 Mr. Pirri’s appeal is frivolous as filed and as argued. Id.
 Mr. Pirri opposes, contending that “Counsel for Ms. Cheek
 (‘Counselor Goodwin’) files frivolous sanctions motions as
 regularly as other people drink coffee.” Docket No. 30 at 1.
 In addition to opposing Defendants’ request for appellate
 fees, Mr. Pirri “requests that Ms. Cheek and Counselor
 Goodwin pay reasonable costs, including attorneys’ fees, for
 the entire appeal for bringing this frivolous motion after
 cheating before the [l]ower [c]ourt.” Id. Having considered
 all the parties’ filings, we hold Mr. Pirri’s appeal has been
 frivolously argued. We, therefore, grant Defendants’
Case: 20-1959       Document: 45   Page: 9    Filed: 03/22/2021




 PIRRI   v. CHEEK                                            9



 request for fees and double costs. We also hold Mr. Pirri’s
 counsel, Mr. Fairchild, jointly and severally liable for those
 fees.
     “If a court of appeals determines that an appeal is friv-
 olous, it may, after a separately filed motion or notice from
 the court and reasonable opportunity to respond, award
 just damages and single or double costs to the appellee.”
 Fed. R. App. P. 38. Early in our history, we adopted a pol-
 icy of vigorously enforcing Rule 38. See Practice Note to
 Fed. R. App. P. 38 in Fed. Cir. Rules (citing Asberry v.
 United States, 692 F.2d 1378 (Fed. Cir. 1982)). “Frivolous
 appeals waste both the public resources supplied to this
 court and the resources of prevailing litigants that must
 defend such frivolous actions.” Walker v. Health Int’l Corp.,
 845 F.3d 1148, 1156 (Fed. Cir. 2017).
     An appeal may be frivolous as filed or as argued. Id. at
 1154. “[A]n appeal is frivolous as filed when the judgment
 by the tribunal below was so plainly correct and the legal
 authority contrary to appellant’s position so clear that
 there really is no appealable issue.” Id. “[A]n appeal is
 frivolous as argued when the appellant’s misconduct in ar-
 guing the appeal justifies such a holding.” Id. (internal
 quotation omitted). “Such misconduct can include manu-
 facturing arguments by distorting the record, by disregard-
 ing or mischaracterizing the clear authority against its
 position, and by attempting to draw illogical deductions
 from the facts and the law.” Id. (internal quotation omit-
 ted). When an appeal is frivolous as argued, we may hold
 a party’s counsel jointly and severally liable. Id. at 1157.
                               A
     Mr. Pirri’s appeal is frivolous as argued. Through his
 counsel, Mr. Pirri distorts the factual and legal bases for
 the district court’s fee award. He characterizes the district
 court as ruling on issues never raised or addressed below.
 And he leverages inapposite legal doctrines to make argu-
 ments that can only be described as baffling. Put simply,
Case: 20-1959     Document: 45      Page: 10    Filed: 03/22/2021




 10                                               PIRRI   v. CHEEK



 Mr. Pirri’s merits briefing far exceeds the bounds of proper
 decorum. We only recount a few examples of misconduct
 here.
     First, Mr. Pirri argues “the [l]ower [c]ourt misapplied
 the Federal Rules of Civil Procedure.” Appellant Reply Br.
 at 1. He claims the district court should not have consid-
 ered the Nadler Letter in awarding fees because Ms. Cheek
 “withheld” that letter in an act of “classic gamesmanship.”
 Id. at 1; see also Appellant Br. at 27–29. He therefore ar-
 gues the Letter should have been excluded under Federal
 Rules of Civil Procedure 26 and 37.
     But Mr. Pirri distorts the district court’s treatment of
 the Nadler Letter. First, he never asked the court to ex-
 clude the letter. Second, the Nadler Letter was not with-
 held in an act of gamesmanship, but because it was not
 relevant to the inventorship claim, the only issue that re-
 mained in the case.. Third, Mr. Pirri never sought to com-
 pel production of the Nadler Letter pursuant to Rule 37, so
 how can it be that the court somehow erred in its treatment
 of the letter under Rule 37? Finally, it was actually Mr.
 Pirri, not Ms. Cheek, who first attempted to rely upon the
 letter. Mr. Pirri and his counsel cited the Nadler Letter to
 support his fees opposition. J.A. 225–26; see also, e.g., J.A.
 225 (Mr. Pirri’s Opposition to § 285 Fees Motion), 261
 (State-Court Complaint). In fact, Mr. Pirri purported to
 quote from the letter in his filings to the court. See, e.g.,
 J.A. 225 (“For instance, Defendant sent a letter to Con-
 gressman Nadler where she stated that Plaintiff Pirri
 thought of ‘her idea while in a mental facility.’”); J.A. 261
 (“The tweet recounts how Defendant Cheek sent a letter to
 Congressman Jerry Nadler in which it states that Plaintiff
 Pirri thought of ‘her idea while in a mental facility.’”). 2 Mr.


      2 he Nadler Letter makes clear that Mr. Pirri’s
 claims about the content of the letter were completely in-
 accurate. J.A. 287. Ms. Cheek was expressing concerns
Case: 20-1959       Document: 45   Page: 11    Filed: 03/22/2021




 PIRRI   v. CHEEK                                           11



 Pirri and his counsel made these representations about the
 Nadler Letter to the court despite having never seen it. It
 is unsurprising that Ms. Cheek would submit it in rebuttal
 to refute the entirely unsubstantiated and false assertions
 about its content.
     Mr. Pirri’s claims that the district court erred in grant-
 ing attorneys’ fees because it misapplied Rues 26 and 37
 are completely frivolous. Nothing about the order on ap-
 peal, which awarded attorneys’ fees to Defendants, relates
 to Rules 26 or 37.
      Mr. Pirri next argues the district court misapplied ju-
 dicial estoppel and collateral estoppel. Appellant Reply Br.
 at 1–2. With respect to his judicial estoppel claims, he con-
 tends that Defendants took inconsistent positions by first
 arguing against Mr. Pirri’s motion for leave to amend and
 then “litigat[ing] the state claims in the abbreviated brief-
 ing of a motion under 35 USC [sic] § 285.” Appellant Reply
 Br. at 2. With respect to the collateral estoppel claims,
 Mr. Pirri argues the district court “first held that the tort
 claims needed their own discovery and a full lawsuit. Yet,
 it radically changed course and dismissed them all without
 allowing for any discovery.” Id. Both of these arguments
 relate to a broader theme in Mr. Pirri’s briefing: that the
 district court somehow “effectively dismissed an entirely
 separate lawsuit which it had denied jurisdiction over.” Ap-
 pellant Br. at 10. He claims that he “was never given any
 notice that the allegations of [his] state court complaint
 might be dismissed by the same court that previously de-
 nied jurisdiction over them.” Id. at 12 (emphasis added).
    Again, Mr. Pirri distorts the district court’s actions.
 That court could not have “misapplied judicial estoppel”
 when it did not, and was never asked to, apply that



 about large companies using her invention without permis-
 sion. i.e., “efficient infringement.” Id.
Case: 20-1959     Document: 45     Page: 12    Filed: 03/22/2021




 12                                             PIRRI   v. CHEEK



 doctrine. Likewise, the district court could not have “mis-
 applied collateral estoppel.” While Mr. Pirri raised collat-
 eral estoppel below, he did so in a very different context.
 He claimed the district court was estopped from awarding
 fees under § 285 because it had previously denied Defend-
 ants’ motion for Rule 11 sanctions. No similar argument is
 raised on appeal. Instead, Mr. Pirri claims the district
 court was estopped from awarding fees because it dis-
 missed his state law claims for want of jurisdiction. Those
 arguments are fundamentally different. Finally, the dis-
 trict court did not, and could not, dismiss Mr. Pirri’s co-
 pending state court action. It denied Mr. Pirri leave to
 amend his complaint to add those allegations, but it en-
 couraged him to file in state court: “Mr. Pirri, of course, is
 at liberty to pursue [the PAC] claims in a separate action,
 in a court of competent jurisdiction.” J.A. 143. It did, of
 course, rely on misrepresentations of fact contained in
 Mr. Pirri’s PAC to support its award of fees. But recogniz-
 ing misrepresentations of fact does not amount to a dismis-
 sal under any relevant rule of civil procedure. Mr. Pirri’s
 claims on appeal related to judicial and collateral estoppel
 are completely frivolous and consistently misrepresent the
 record and holdings below.
     Mr. Pirri also claims “the [l]ower [c]ourt violated Sec-
 ond Circuit case law on sanctions against attorneys.” Ap-
 pellant Reply Br. at 1. Specifically, he claims “the [l]ower
 [c]ourt never provided any notice that it would sanction
 Mr. Pirri’s attorney for arguing that Ms. Cheeks’ behavior
 had crossed the line.” Appellant Br. at 30. But Defendants’
 motion for fees makes clear that it sought fees from
 Mr. Fairchild personally:
      •   Defendants Cheek and Cheek’d Inc. . . . seek to
          recover attorney’s fees incurred by them after
          document discovery . . . against plaintiff
          and/or his counsel under 35 U.S.C. 285, 28
          U.S.C. 1927, and the [c]ourt’s inherent power.”
          ...
Case: 20-1959       Document: 45    Page: 13    Filed: 03/22/2021




 PIRRI   v. CHEEK                                             13



 J.A. 220 (emphasis added). Any reasonable, competent at-
 torney would be on notice of the potential for personal fee
 liability. The district court was not required to explain
 such a clear request to Mr. Pirri or his counsel before
 awarding fees and holding Mr. Fairchild liable.
     As these examples show, Mr. Pirri mischaracterizes
 the district court’s actions in an effort to make frivolous ar-
 guments for reversal. Mr. Fairchild signed off on each of
 these arguments. We have sanctioned parties for far less.
 See, e.g., In re Violation of Rule 38, 647 F.3d 1370, 1373
 (Fed. Cir. 2011) (sanctioning party for raising eight frivo-
 lous issues on appeal); Finch v. Hughes Aircraft Co., 926
 F.2d 1574, 1583 (Fed. Cir. 1991) (awarding double costs be-
 cause the appellant’s “decision to file this appeal c[ould
 have] only be[en] seen as a frivolous waste of the resources
 of this court and of the time and money of his hapless op-
 ponent” where there were multiple grounds to affirm the
 underlying opinion, each of which “would be sufficient to
 require affirmance”). Thus, Mr. Pirri’s merits briefing
 alone justify sanction.
                                B
     But Mr. Pirri and Mr. Fairchild’s conduct gets worse.
 In opposing Defendants’ motion for appellate fees,
 Mr. Pirri abandoned any remaining semblance of decorum.
 He, again, raises arguments that were not briefed or ruled
 upon below. See, e.g., Docket No. 30 at 8–10 (seeking dis-
 covery sanctions, which were not sought below). But he
 goes further, devolving into unfounded personal attacks
 against Defendants and their counsel. Such accusations
 have no place in our judicial system.
     Mr. Pirri’s opposition brief repeatedly takes aim at De-
 fendants and their counsel on a personal level:
     •    “Counsel for Ms. Cheek (‘Counselor Goodwin’)
          files frivolous sanctions motions as regularly as
          other people drink coffee.” Docket No. 30 at 1.
Case: 20-1959      Document: 45     Page: 14    Filed: 03/22/2021




 14                                              PIRRI   v. CHEEK



      •   “[Mr. Goodwin] finally won [a fees motion be-
          low] by cheating.” Id. (bolded and underlined
          in original).
      •   “Appellant requests that Ms. Cheek and Coun-
          selor Goodwin pay reasonable costs, including
          attorneys’ fees, for the entire appeal for bring-
          ing this frivolous motion after cheating before
          the Lower Court.” Id.
      •   “In the Appellee’s Responsive Brief, Counselor
          Goodwin claims that he included the Nadler
          Letter ‘to rebut, and only to rebut, the false al-
          legations made by [Mr.] Pirri in his opposition
          to his motion.’ This is an outright lie.” Id. at
          5 (internal citation omitted; bolded and under-
          lined in original).
      •   “Put simply, Counsellor [sic] Goodwin cheated
          to win.” Id. at 6.
      •   “Appellee’s motion is beyond frivolous. Appellee
          and her counsel ‘double down’ on their cheating
          before the Lower Court and the lackluster, ane-
          mic arguments conveyed in the Appellee’s
          Brief.” Id. at 9.
      •   “Counselor Goodwin cheated to win.” Id. at 9.
      •   “Counselor Goodwin’s gamesmanship is excep-
          tional.” Id. at 10.
      •   Sanctioning Defendants “is a [sic] reasonable in
          light of the fact that they cheated to win.” Id.
      •   “Counselor Goodwin routinely files frivolous
          sanctions motions and this is no different.” Id.
          at 11.
 None of those accusations have a basis in fact. No evidence
 has been presented that Defendants made frivolous argu-
 ments, cheated, or lied. Indeed, they patiently responded
Case: 20-1959       Document: 45   Page: 15    Filed: 03/22/2021




 PIRRI   v. CHEEK                                            15



 to Mr. Pirri’s shifting-sands, unfounded accusations. We
 have sanctioned counsel under Rule 38 in similar circum-
 stances, when counsel lofted serious accusations against
 opposing counsel without support:
     •    Particularly troubling are Walker’s baseless as-
          sertions of misconduct against his opposing
          counsel and continued misrepresentation of
          clear, binding Supreme Court precedent even
          after the distortion was pointed out by opposing
          counsel. The continued misrepresentation
          standing alone is a very serious matter that
          could warrant sanctions.
 Walker v. Health Int’l Corp., 845 F.3d 1148, 1157 (Fed. Cir.
 2017) (awarding entire requested amount of sanctions,
 $51,801.88 and holding counsel jointly and severally lia-
 ble).
                               C
      We also note that the fact that the appeal includes the
 wisp of an argument that may be colorable is not a basis
 for denying fees. Here, Mr. Pirri contends that a fee award
 was inappropriate because “Ms. Cheek litigated in a ‘highly
 unreasonable’ manner” by allegedly making inappropriate
 out-of-court statements. Appellant’s Br. 5. Attorneys’ fees
 under § 285 are judged by the “totality of the circum-
 stances.” Octane Fitness, LLC v. ICON Health & Fitness,
 Inc., 572 U.S. 545, 554 (2014). Mr. Pirri points out that a
 party’s out-of-court conduct has been found to be relevant
 in at least one district court case applying a different fees
 provision. See Edwards v. Vemma Nutrition, No. 17-2133,
 2019 WL 5684192, at *9 (D. Az. 2019) (“The Court finds
 that [plaintiff’s] out-of-court conduct in personally leaving
 hostile messages for [a defendant] weighs in favor of
 awarding fees”). Mr. Pirri alleges that during litigation
 Ms. Cheek described him as “a scammer, grifter and troll”
 to a journalist and retweeted “a disturbing statement” stat-
 ing that Mr. Pirri “thought of her idea while staying in a
Case: 20-1959    Document: 45      Page: 16     Filed: 03/22/2021




 16                                              PIRRI   v. CHEEK



 Mental Facility.” Appellant’s Br. 18–19. However, Mr.
 Pirri provided no admissible evidence that Ms. Cheek made
 the alleged statement to the journalist or that she adopted
 the statement by retweeting it. In any event, even if we
 were to treat this one argument as colorable, it is well-es-
 tablished that making multiple frivolous arguments can-
 not be excused by the fact that the appeal included a single
 non-frivolous argument. See S.R. Mercantile Corp. v. Malo-
 ney, 909 F.2d 79, 83 (2d Cir. 1990) (awarding sanctions pur-
 suant to Fed. R. App. P. 38 because, “[e]ven if we give
 [appellant] the benefit of the doubt and find a hint of a valid
 issue in his claim . . ., sanctions would still be appropriate
 because the bulk of his claims are completely devoid of
 merit”); Granado v. C.I.R., 792 F.2d 91, 94 (7th Cir. 1986)
 (“We also find that sanctions by this court are appropriate.
 Although appellant raised one nonfrivolous argument, 22
 of the 24 pages of his opening brief are devoted to frivolous
 arguments.”); see also Fox v. Vice, 563 U.S. 826, 834 (2011)
 (addressing fees awarded under 42 U.S.C. § 1988 and ex-
 plaining that “the presence of reasonable allegations in a
 suit does not immunize the plaintiff against paying for the
 fees that his frivolous claims imposed”).
                               D
     For the foregoing reasons, we hold that Defendants are
 entitled to appellate fees and double costs. We do not
 award sanctions lightly, but Mr. Pirri’s conduct, effected
 through his counsel, is egregious. And it justifies such ex-
 ceptional sanctions. Because Mr. Pirri’s vexatious conduct
 flowed through his counsel, we hold Mr. Pirri and Mr.
 Fairchild jointly and severally liable.
                         CONCLUSION
     Because the district court did not abuse its discretion,
 we affirm. Because Mr. Pirri’s appeal is frivolous as ar-
 gued, we grant Defendants’ motion for fees and double
 costs. That sanction should be paid in the same way as
 costs. See Fed. Cir. R. 39.
Case: 20-1959       Document: 45   Page: 17   Filed: 03/22/2021




 PIRRI   v. CHEEK                                         17



                          AFFIRMED
                             COSTS
 Appellate fees and double costs to Defendants.